Title: James Semple to Thomas Jefferson, [28 November 1812]
From: Semple, James
To: Jefferson, Thomas


          Sir Williamsburg, 28 Nov. 1812 
          At the first meeting of the Visitors after the receipt of the letter you did me the favor to write me, I laid before the board the information which you communicated with a view to the Interests of the Colledge of Wm & Mary. Measures were immediately adopted to ascertain whether Mr Meigs was fitted for the vacant department, which we are extremely solicitous to fill with an able and profound Man. As a Visitor of the Colledge, and as an American I feel the deepest interest in the prosperity of that Institution; which has sustained a rude Schock in the appointment of Mr Bracken to the Presidency. If the Gordian knot cannot be untied, I woud at once cut it,—the best interests of our Country shoud not be jeopardized for the sake of preserving the words of our Royal charter—nor shoud delicacy towards an individual who disregards the publick wishes restrain me for a moment. If he was to continue Chaplain, the people woud not so much complain,—but that Office shoud be put down altogether, or at any rate left vacant—The connection between a Litterary Institution & the Church, seems to be as preposterous & absurd as the former connection between Church & State—Custom appeared to have riveted a Chaplain on the House of Delegates; but principle & reason prevailed after repeated efforts and I trust the office in our Colledge will experience a similar fate—
          I am with great respect
          Y mo ob StJames Semple
        